Citation Nr: 9915844	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  96-03 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a heart valve operation 
in November 1991 to include memory loss and renal failure 
claimed to be the result of Department of Veterans Affairs 
(VA) medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1952 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied 
entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for residuals of a heart valve 
operation in November 1991 to include memory loss and renal 
failure.

This case was previously before the Board in October 1997 
when it was remanded for additional medical evidence to 
include VA examinations of the veteran.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In November 1991, the veteran underwent a heart valve 
operation at a VA facility.  Prior to this, he was diagnosed 
with endocarditis, was complaining of malaise, blurred 
vision, weakness and diarrhea and was febrile.  Following 
surgery, his condition was stable and he was in no apparent 
distress.

3.  The veteran had temporary renal failure following his 
November 1991 surgery which resolved without current 
residuals.

4.  The veteran's memory loss is caused by a combination of 
multiple strokes; his marked increase risk of strokes due to 
clots is a necessary consequence of his November 1991 heart 
valve operation.


CONCLUSION OF LAW

Entitlement to disability benefits pursuant to 38 U.S.C.A. § 
1151 (West 1991) for additional disability claimed to be the 
result of Department of Veterans Affairs (VA) surgical 
treatment in November 1991 is not warranted.  38 U.S.C.A. 
§§ 1151, 5107(a)(West 1991 & Supp 1998); 38 C.F.R. § 3.358 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West).  Establishing 
a well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

As amended, 38 C.F.R. § 3.358(a) provides that compensation 
is payable, under 38 U.S.C.A. § 1151 as if service-connected, 
where there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination.  

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

Under 38 C.F.R. § 3.358(b) in determining that additional 
disability exists, the following considerations will govern: 

(1) The veteran's physical condition immediately prior 
to the disease or injury on which the claim for 
compensation is based will be compared with the 
subsequent physical condition resulting from the 
disease or injury, each body part involved being 
considered separately. 

(ii)  As applied to medical or surgical treatment, 
the physical condition prior to the disease or 
injury will be the condition which the specific 
medical or surgical treatment was designed to 
relieve. 

(2) Compensation will not be payable under 38 U.S.C. 
1151 for the continuance or natural progress of 
disease or injuries for which the training, or 
hospitalization, etc., was authorized. 

Under 38 C.F.R. § 3.358(c) in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, the following considerations will 
govern: 

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith. 

(2) The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable 
in the absence of proof that it resulted from disease 
or injury or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination. 

(3) Compensation is not payable for the necessary 
consequences of medical or surgical or examination 
properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  

38 C.F.R. § 3.358(c) (1998).

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") 
invalidated the negligence provision in 38 C.F.R. 
§ 3.358(c)(3), a section of the regulation implementing 
38 U.S.C.A. § 1151 (formerly § 351), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  Subsequently, 
the Court's Gardner decision was affirmed by the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), 
and subsequently appealed to the United States Supreme Court 
(Supreme Court).  On December 12, 1994, the Supreme Court 
issued its decision in Gardner, affirming the decisions of 
the Court of Veterans Appeals and the Court of Appeals.  
Brown v. Gardner, 115 S. Ct. 552 (1994).  

Since that decision, determinations of disability under 
§ 1151 have involved a two-step process.  First the veteran 
had to show additional disability.  Second, the veteran had 
to show causation, i.e., that the additional disability was 
the result of VA treatment.  More recently, Congress sought 
to reimpose a component of fault to the causation element of 
§ 1151 by passage of the 1997 VA/HUD Appropriations Act, 
section 422(a) of Pub.L. No. 104-204, 110 Stat. 2926 (1997).  
Added to the requirement of an increased disability was the 
requirement that "the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of [VA] in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable . . ."  38 U.S.C.A. § 1151(a)(1) (West 1991 & 
Supp. 1998).  Congress specifically limited application of 
the revised provisions of § 1151 to those claims filed on or 
after October 1, 1997.

Factual Background

In this case, the appellant is essentially arguing that as a 
result of treatment he received at a VA hospital in November 
1991 he now has severe memory loss and renal failure.  The 
evidence shows that the veteran was admitted to a private 
hospital in October 1991 with complaints of malaise, blurred 
vision, weakness and diarrhea.  Problems with his heart 
valves were discovered and he was transferred to the VA 
Medical Center [VAMC] in Bay Pines for treatment of 
endocarditis.  He was thereafter transferred to the VAMC in 
Tampa for treatment of his heart valve problems since Bay 
Pines lacked the necessary facilities should he require 
surgery on his heart valves.

The veteran's condition continued to deteriorate with a 
change in quality of his mitral murmur and intensity as well 
as acute congestive heart failure.  A transesophageal echo 
revealed new findings of significant aortic insufficiency and 
he underwent emergent mitral valve and aortic valve 
replacement.  His recovery was complicated by acute renal 
failure secondary to drug-induced interstitial nephritis.  He 
had been given antibiotics to treat his endocarditis.  He was 
released with medication and in stable condition.  On follow 
up examination, he denied any bleeding, tenderness, melena, 
hematuria, thrombophlebitis, headaches, or other symptoms and 
appeared in no apparent distress.

The veteran was referred for a neurological consultation in 
March 1992 on complaints of memory loss.  The report notes 
that following his surgery he complained of numbness of the 
left arm and leg.  Following his discharge, he forgot how to 
operate his computer and had forgotten things that he used to 
remember very well.  He had worked in electronics, and stated 
he was very adept at this.  Following discharge from the 
hospital, he could not remember anything about electronics 
and when reading electronic books, the words seemed foreign 
to him.  Examination was unremarkable except for diminished 
sensation to pinprick on the left lower extremities as 
compared to the right lower extremities.  The impression was 
"[c]erebral ischemia to the frontal lobes," and the veteran 
was advised to "relearn everything that he has known 
before." 

A determination of the Social Security Administration (SSA) 
dated August 1993 referred to a consultative examination 
performed by two clinical psychologists dated April 1993.  On 
testing, the veteran showed evidence of some disruption in 
intellectual functioning and weakness in abstract thinking.  
The conclusion was that he had a memory impairment which was 
severe.  The psychologists added that he showed only a fair 
ability to deal with work stresses and maintain attention and 
concentration due in all probability to a decline in mental 
functioning related to his recent heart surgery.

In August 1994, the veteran was evaluated at a VA cardiology 
clinic with complaints of two episodes of lightheadedness in 
the past week, the first with speech impairment and weak 
right eyelid for 24 hours, the second with dizziness for 5 
minutes.  The diagnostic impression was of transient ischemic 
attacks, possibly embolic.  

The veteran was admitted later that same day to Lee Memorial 
Hospital emergency room for evaluation of possible stroke.  
He was also complaining of shortness of breath and chest 
pain, findings thought to be compatible with congestive heart 
failure.  Consultation by a neurologist resulted in the 
impression of a history compatible with transient ischemic 
attacks.  He underwent a permanent pacemaker implantation 
four days later and was ultimately discharged approximately 
one week later.

In personal hearings in April 1996 and April 1997, the 
veteran testified that he developed renal failure during his 
treatment at the VAMC in Bay Pines in November 1991 due to 
prescription antibiotics that were initially prescribed by a 
private hospital for treatment of endocarditis.  Currently, 
his renal functioning was being monitored by VA approximately 
four times a year.  He further testified that as a result of 
this treatment, he developed permanent brain damage, has 
severe memory loss, dizzy spells, and lack of concentration.  
Specifically, he stated that he had organic brain syndrome as 
an unexpected result of his heart valve operation.

In December 1997, the veteran was provided several VA 
compensation and pension examinations including 
genitourinary, heart and neurological disorders examinations 
all performed by the same physician, Dr. M. Jaffee.  The 
genitourinary examination report related the veteran's 
history of endocarditis and subsequent treatment with 
antibiotics.  This was followed by acute renal failure, felt 
to be secondary to his antibiotic therapy causing him to have 
interstitial nephritis.  Physical examination found no 
evidence of renal failure at this time.  

The heart examination report noted that the veteran had had 
both aortic and mitral valve replacements.  Commenting on the 
March 1992 episode of memory loss, and whether this was 
related to the November 1991 heart valve surgery, Dr. Jaffee 
wrote:  "It is certainly felt that the veteran's severe 
illness at that time, with his interstitial nephritis, his 
endocarditis, and multiple cardiac valve replacement, that it 
is likely as not that the memory loss was caused by this 
surgery.

In the neurological disorders examination, Dr. Jaffee noted 
that the veteran had a history of cerebrovascular accident in 
1994, and a second cerebrovascular accident in October 1997.  
These resulted in left facial weakness and left hemiparesis 
with some apparent loss of memory.  Dr. Jaffee deferred 
further evaluation pending the results of a psychiatric 
examination.  

A VA mental disorders compensation and pension examination 
noted that the veteran's most recent stroke in August left 
him with right-sided facial paralysis and a great deal of 
difficulty talking.  From this, the examiner concluded that 
the occlusion must have been in the Broca area.  The veteran 
complained of memory loss, particularly when driving, which 
the examiner thought was really a kind of disorientation.  
With regard to the veteran's lost knowledge of electronics, 
the examiner indicated that this was "more of an organic 
thing than a result of his strokes."  Addressing the 
question of whether the veteran's memory loss was related to 
his November 1991 surgery, he wrote, "I would say definitely 
yes.  I would think that this somehow released a thrombus 
which hit the patient in the [Broca] area."

In June 1998, a medical opinion was requested from a 
physician at the VAMC in Bay Pines to resolve conflicting 
statements in the above examinations regarding the origin of 
the veteran's memory loss.  In response, the RO received the 
following statement:

[The veteran's] memory loss is due to a 
combination of multiple strokes.  The 
medical term is multiinfarct dementia.  
These are most likely related to his 
valve replacement surgery.  People who 
have artificial valves have a marked 
increase[d] risk of strokes due to clots.  
This risk can not be totally eliminated.  
Thus the strokes are not a residual of 
the surgery but a well known complication 
in people who have artificial heart 
valves.

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990). The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

In this case, the veteran claims that he has additional 
disability as a result of his VA heart valve surgery in 
November 1991.  The determinative issues in this case are (1) 
whether there is any additional disability and, if so, (2) 
whether such additional disability was the result of his 
November 1991 surgery by VA.  A finding of additional 
disability is a necessary prerequisite to a determination of 
the cause of such additional disability, and if it is not 
found the inquiry ends.  See 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  The Board concludes that medical evidence is needed 
to lend plausible support for both of the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The applicable regulations state that when making a 
determination of whether additional disability exists as a 
result of VA medical or surgical treatment, the veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition.  38 C.F.R. § 3.358 
(b)(1).  The physical condition prior to treatment is defined 
as the condition which the specific medical or surgical 
treatment was designed to relieve.  38 C.F.R. § 3.358 
(b)(1)(ii).

The report of his initial evaluation by VA in November 1991 
shows that prior to admission he was being treated for 
endocarditis, was complaining of malaise, blurred vision, 
weakness and diarrhea and was febrile.  His private hospital 
examination found a heart murmur and evidence of peripheral 
embolization.  Although his condition deteriorated resulting 
in valve replacement surgery, and was complicated by acute 
renal failure secondary to drug-induced interstitial 
nephritis, the medical evidence shows that he was 
successfully treated for his renal failure, which is not 
shown to currently exist, and that the valve surgery 
corrected his endocarditis and the associated symptoms.  
Because his endocarditis of the heart valves was the specific 
condition for which he was hospitalized, and these symptoms 
were essentially cured by his VA surgery which resulted in 
his receiving artificial valves, there is no additional 
disability.  See 38 C.F.R. § 3.358(b)(1)(ii).  This is an 
absolute prerequisite to bringing a claim for benefits under 
the provisions of 38 U.S.C.A. § 1151.

The Board next addresses the question of the veteran's memory 
loss.  Several statement's have been made by medical 
professionals which appear to link his memory problems to his 
heart valve surgery.  In April 1993, the veteran was 
evaluated by two clinical psychologists pursuant to his claim 
for SSA benefits.  They referred to a decline in mental 
functioning related to the veteran's recent heart surgery.  
On initial review by the Board in October 1997, this case was 
remanded for further examination of the veteran specifically 
to address the question of a link between his mental 
condition and his heart surgery.  In the December 1997 VA 
heart examination, the examiner stated that it was "as 
likely as not that the memory loss was caused by [his valve 
replacement surgery]."  In the mental disorders examination, 
the examiner stated that his memory loss was definitely 
related to his November 1991 surgery.  "I would think that 
this somehow released a thrombus which hit the patient in the 
[Broca] area."

While the above statements would seem conclusively to resolve 
the question of whether there is a link between the veteran's 
mental condition and his surgery, the law states that 
compensation is not payable under 38 U.S.C.A. § 1151 for the 
"necessary consequences" of surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).  For example, compensation would not be paid 
for loss of a limb where amputation was necessary to prevent 
death from gangrene.  The RO requested a medical opinion to 
resolve the question of the exact cause of the veteran's 
memory loss.  An opinion was received stating that the 
veteran's mental condition, called "multiinfarct dementia," 
is due to a combination of multiple strokes.  These strokes 
are related to the veteran's valve replacement surgery, but 
not a residual of the surgery.  They are described as a well 
known complication in people who have artificial heart valves 
and who therefore also have a marked increase risk of strokes 
due to clots.  

As such, based on the medical evidence the Board finds that 
the veteran's memory loss was caused by the increased risk of 
strokes which is a necessary consequence of the veteran's 
surgical treatment.  Therefore while it is related to his 
heart surgery, it is more appropriately considered to be 
caused by the heart disease that necessitated an artificial 
heart valve, and not a residual of his surgery.  The 
preponderance of the evidence is therefore against the claim 
for additional disability resulting from VA surgery in 
November 1991.  


ORDER

The veteran's claim for benefits under the provision of 
38 U.S.C.A. § 1151 for additional disability as a result of 
VA surgical treatment in November 1991 is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

